Citation Nr: 0632149	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-12 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability including adhesive capsulitis and 
rotator cuff tear.

2.  Entitlement to a compensable evaluation for residuals of 
a left ankle fracture.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from April 1971 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, inter alia, denied an increased rating 
for the right shoulder, currently rated 20 percent, and 
denied a compensable rating for the left ankle. 

The veteran requested a hearing, but later withdrew that 
request.  In August 2005, the Board remanded the case to the 
RO for additional development.  The case has been returned to 
the Board for further appellate consideration.  

In October 2005, the veteran asserted that service-connected 
disability precluded employment.  This is referred to the RO 
for appropriate action.  It is not inextricably intertwined 
with the rating issues addressed in this decision.


FINDINGS OF FACT

1.  The right shoulder disability is manifested by 30 degrees 
range of abduction with additional functional impairment due 
to painful motion and atrophy of the deltoid, supraspinatous, 
and infraspinatous muscles of the right shoulder muscle 
atrophy, including during flare-ups, that more nearly 
approximate right arm limitation of motion to 25 degrees in 
abduction. 

2.  The left ankle disability is manifested by medical 
evidence of degenerative joint disease and objective evidence 
of flare-ups of pain, swelling, inflammation, and giving out 
that precludes walking more than 100 yards and impairs other 
activities.  

3.  Left ankle scars are asymptomatic and do not exceed 144 
square inches.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating for a 
right shoulder disability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201 (2006).

2.  The criteria for a 10 percent schedular rating for 
residuals of a left ankle fracture are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate II, § 4.71a, Diagnostic Codes 5271-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

VA has fulfilled the above notice requirements.  VA notified 
the veteran of the information and evidence needed to 
substantiate his claims for increased ratings.  VA provided 
notice letters in December 2002, August and November 2005, 
and in January 2006.  These letters informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended in Pelegrini, supra.   

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because higher ratings are granted, the RO will rectify any 
defect with respect to the effective date.  Thus, no unfair 
prejudice will result from the Board's handling of the matter 
at this time.  

Increased Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Evaluation of a disability 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on functional abilities.  38 C.F.R. § 4.10.

The right (major side) shoulder has been rated 20 percent 
disabling for the entire appeal period under Diagnostic Code 
5201.  Under Diagnostic Code 5201, a 40 percent rating is 
assigned where there is limitation of motion of the major arm 
to 25 degrees from the side.  A 30 percent rating is assigned 
where there is limitation of motion of the major arm to 
midway between the side and the shoulder level.  A 20 percent 
rating is also warranted if motion of either arm is limited 
to no higher than shoulder level.  38 C.F.R. § 4.71, Plate I, 
§ 4.71a, Diagnostic Code 5201 (2006).   

The left ankle has been rated noncompensably throughout the 
appeal period under Diagnostic Code 5271-7805.  Under 
Diagnostic Code 5271, moderate limitation of motion of either 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  See 
38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(2006).  

In September 1991, the RO granted service connection for the 
right shoulder on the basis of a history of adhesive 
capsulitis, rotator cuff tear, and bursitis.  A 20 percent 
rating was assigned under Diagnostic Code 5201.  The RO also 
granted service connection for residuals of a left ankle 
fracture and assigned a noncompensable rating under 
Diagnostic Code 5271.  

The veteran's claim seeking increased ratings was received in 
December 2002.  

A January 2003 VA outpatient treatment report reflects a 
complaint of right shoulder ache and a four-day flare-up.  

A January 2003 VA orthopedic compensation examination report 
reflects complaints of constant and burning right shoulder 
pain and weakness, especially with arm movement above the 
head, and left ankle pain, especially when on uneven 
surfaces.  The veteran used over-the-counter pain 
medications; however due to ulcers, he could not use non-
steroidal anti-inflammatory drugs.  The veteran acknowledged 
that he was right-handed.  

The VA examiner found right shoulder joint tenderness and 
atrophy of the right supraspinous muscle.  Active and passive 
range of motion maneuvers produced crepitation and sign of 
slight muscle weakness.  The veteran could raise the right 
arm to 110 degrees of flexion and to 106 degrees of 
abduction.  Internal rotation was to 46 degrees and external 
rotation was to 50 degrees.  Pain began at those limits.  
Muscle strength was 4/5.  

The only left ankle complaint was tenderness at the lateral 
malleolus.  Left ankle dorsiflexion was to 15 degrees while 
plantar flexion was to 40 degrees.  The veteran's gait was 
normal but the right upper extremity did not swing normally 
while walking.  

A March 2003 magnetic resonance imaging (MRI) study confirmed 
a small right rotator cuff tear and right shoulder 
supraspinous atrophy and a positive drop arm test.  X-rays of 
the left ankle showed mild demineralization of the distal 
tibia and fibula.  The diagnoses were right shoulder rotator 
cuff tear and adhesive capsulitis; and, left ankle fracture 
with open reduction and internal fixation.  

An October 2003 VA physical therapy report reflects constant 
8-point pain in the right shoulder that was intensified with 
any activity.  The joint was tender at several places and 
active range of motion was to 40 degrees of flexion, 30 
degrees of abduction, and to 70 degrees of rotation.  Passive 
range of motion was slightly better.  There was marked 
atrophy of the supraspinatous muscle.

A December 2003 VA orthopedic note contains an assessment of 
"Pt with worsening of rt frozen shoulder."  

A January 2004 VA outpatient treatment report contains a 
provisional diagnosis of scapulohumeral myofibrosis.  A 
January 2004 MRI of the right shoulder showed degenerative 
changes of the glenohumeral and acromioclavicular joints and 
a small tear of the infraspinatous tendon and subacromial and 
sub deltoid bursitis.  

VA special evaluation in January 2004 reflects forward 
flexion to 85 degrees with pain, abduction to 60 degrees with 
pain, and external rotation to 45 degrees with pain.  
Impingement sign, drop arm test, supraspinatous test, and 
Hawkins-Kennedy test were positive.  Gross muscle atrophy was 
noted with wasting of deltoid, supraspinatous, and 
infraspinatous muscles.  Additional shoulder manipulation was 
carried out under anesthesia to break up arthrofibrosis.  

In February 2004, range of motion was to 50 degrees in 
flexion and abduction.  The deltoid muscle was visibly 
atrophied.  Abduction was to 45 degrees and forward flexion 
was to 85 degrees.  There was no internal rotation, but there 
was external rotation to 20 degrees.

An April 2004 report notes painful limitation of motion with 
positive Neer test, positive cross-arm test, and positive 
Hawkins test.  Depo Medrol(r) and lidocaine was injected into 
the shoulder.  

In June 2004, forward flexion was to 90 degrees with pain, 
abduction was to 70 degrees with pain, and external rotation 
to 45 degrees with pain.  Impingement sign, drop arm test, 
supraspinatous test, and Hawkins-Kennedy test were positive.  
In addition, Finkelstein's and Tinel's signs were positive on 
the right side.  Finkelstein's sign indicates tenosynovitis 
of fingers, also known as DeQuervain's disease, and Tinel's 
sign indicates median nerve impingement at the wrist, elbow, 
shoulder, or neck.  

An August 2004 VA rheumatology consultation report reflect 
that the veteran was taking prednisone for rheumatoid 
arthritis.  The right shoulder had abduction to 60 degrees 
with pain.  The report also contains a diagnosis of 
rheumatoid arthritis affecting the hands and elbows and hip 
area.  

June 2005 VA outpatient treatment reports note left ankle 
inflammatory attacks in recent months.  A June 10, 2005, 
report notes two left ankle swelling episodes in the recent 
month, but that the swelling had resolved and no clinical 
evidence of any ankle disorder remained.  Pseudo gout was 
also suspected.  

In October 2005, the veteran reported that the left ankle 
gave out occasionally and that he could not walk more than 
100 yards.  He reported that the right shoulder was almost 
frozen and unusable.    

A January 2006 VA orthopedic compensation examination report 
reflects that the veteran could stand more than one, but less 
than three hours and that he could walk 1/4 mile.  Severe 
flare-ups of right shoulder and left ankle symptoms occurred 
every two to three weeks and lasted one to two days.  Range 
of motion of the right shoulder and left ankle could not be 
reported because of the veteran's resistance to movements, 
although he appeared cooperative.  While dressing and 
undressing, the right shoulder exhibited useful range of 
motion.  His gait appeared normal and his shoes did not 
display an abnormal wear pattern.  He left the examination 
using a cane to support his weight and he had a pain-free 
expression while doing so.  

The VA examiner noted loss of bone or part of a bone, but no 
left ankle instability.  The diagnoses included deformity of 
the lateral malleolus after hardware removal for fixation of 
old fracture.  A January 2006 VA MRI showed mild focal left 
ankle degenerative joint disease.  The right shoulder 
diagnoses were adhesive capsulitis with rotator cuff tear.  

The VA examiner found that the shoulder and ankle 
disabilities precluded exercise and sports, precluded walking 
more than 100 yards, and precluded lifting "anything 
heavy."  The two disabilities severely limited the veteran's 
ability to travel, to bath, and to dress.  The two 
disabilities moderately limited his ability to do chores, 
shop, eat, and groom.  The veteran was not working and had 
retired from his job as a nurse in 1991.  A Social Security 
Administration disability income decision was pending. 

A January 2006 VA neurological examination report reflects 
that unspecified joints were markedly limited in range of 
motion due to joint swelling and pain.  

From the above-mentioned facts, it is obvious that the range 
of motion of the right shoulder has varied widely during the 
appeal period.  At worst, or possibly during a flare-up, the 
right shoulder was limited to 30 degrees of abduction and to 
40 degrees of flexion (see October 2003 physical therapy 
report).  Ample evidence of joint crepitus, muscle atrophy, 
weakness, and painful motion has also been submitted, 
regardless of the ranges of motion.  Evidence obtained during 
flare-ups is vital to the correct rating because the Board 
must consider additional functional impairment due to painful 
motion and weakness, including during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Comparing the above-noted manifestations to the criteria of 
Diagnostic Code 5201, especially the 30-degree limitation of 
motion in abduction and additional functional impairment due 
to painful motion and atrophy of the deltoid, supraspinatous, 
and infraspinatous muscles, the Board finds that the criteria 
of a 40 percent rating for limitation of motion of the right 
shoulder are more nearly approximated.  

Turning to the left ankle, which has been rated 
noncompensably under Diagnostic Code 5271-7805, moderate 
limitation of motion of either ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  See 38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (2006).  

Pursuant to Diagnostic Code 7805, scars, other than of head, 
face, or neck, or deep scars, or unstable scars, or 
superficial scars exceeding 144 square inches, are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  

It is clear that any left ankle limitation of motion is 
negligible; however, there is MRI evidence of degenerative 
joint disease and objective evidence that flare-ups of pain, 
swelling, inflammation, and giving out have precluded walking 
more than 100 yards and have impaired other activities as 
well.  Thus, under the tenets of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and DeLuca, the Board must assign a compensable rating 
for limitation of motion.  The Board therefore grants a 10 
percent rating for residuals of a left ankle fracture.  

The left ankle scars are not shown to be symptomatic, or to 
exceed 144 square inches, or to cause any functional 
impairment.  Therefore, they remain noncompensable.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1) (2006); 
however, the record contains no objective evidence that the 
veteran's service-connected disabilities at issue have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluations.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the disabilities. Accordingly, the Board finds that the 
impairments resulting from the veteran's right shoulder and 
left ankle disabilities are appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.  In this  regard, a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities has been referred to the RO 
for appropriate action.  




ORDER

A 40 percent schedular evaluation for a right shoulder 
disability including adhesive capsulitis and rotator cuff 
tear is granted, subject to the laws and regulations 
governing the payment of monetary benefits.
.

A 10 percent schedular rating for residuals of a left ankle 
fracture is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


